


PERFORMANCE SHARE UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2012)
THIS AGREEMENT, dated as of [Grant Date], is entered into by and between Unum
Group, a Delaware corporation (the “Company”), and [Participant Name] (the
“Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.
Grant, Vesting and Forfeiture of Performance Share Units.

(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2012 (the “Plan”), the Company hereby
grants to the Employee, as of [Grant Date] (the “Grant Date”), [Number Granted]
Performance Share Units (the “Performance Share Units”), each with respect to
one share of common stock of the Company, par value $0.10 per Share. All
capitalized terms used herein, to the extent not defined, shall have the meaning
set forth in the Plan.
(b)Earning Performance Share Units/Performance Period.
(i)Earning Performance Share Units. Subject to Section 1(b)(ii) and 1(c) below,
the Employee shall earn a percentage of Performance Share Units in accordance
with Schedule A on the date that the Committee certifies that the Company has
achieved the performance goals set forth on Schedule A, which date shall be no
later than two and a half months after the end of the performance period
extending from January 1, [Year] to December 31, [Year+2], inclusive (the
“Performance Period”).
(ii)Performance Period. Subject to the terms and conditions of this Agreement,
the Performance Share Units earned pursuant to Section 1(b)(i) shall vest and no
longer be subject to any restriction upon the expiration of the Performance
Period.
(c)Termination of Employment.
(i)General. Upon the Employee’s Termination of Employment for any reason (other
than as specified in Section 1(c)(ii) or 1(c)(iii) below) during the Performance
Period, all Performance Share Units still subject to restriction shall be
forfeited.
(ii)Without Cause. In the event of the Employee’s Termination of Employment
during the Performance Period by the Company without Cause, including as a
result of job elimination or requalification, the Employee shall earn a number
of Performance Share Units equal to the product of (x) the number of Performance
Share Units determined in accordance with Section 1(b)(i) and (y) a fraction,
the numerator of which is the number of full and partial months that have lapsed
from the first day of the Performance Period until the date of the Termination
of Employment and the denominator of which is the total number of months in the
Performance Period. Such Performance Share Units shall be settled at such time
as Performance Share Units would be settled in accordance with Section 2. The
benefits described this Section 1(c)(ii) shall also apply upon a Termination of
Employment by the Employee for Good Reason if the Company has entered into a
separate written agreement with the Employee providing for payments upon a
Termination of Employment for Good Reason not following a Change in Control, in
which case “Good Reason” shall have the meaning ascribed to it in such
agreement; provided, that, if the Employee is eligible for Retirement at the
time of the Employee’s Termination of Employment by the Employee for Good
Reason, the vesting of such Employee’s Performance Share Units shall be governed
by Section 1(c)(iii) below.
(iii)Retirement/Death/Disability; Retirement Definition. In the event of the
Employee’s Termination of Employment during the Performance Period due to the
Employee’s death, Disability or Retirement, the Employee shall earn a number of
Performance Share Units equal to the number of Performance Share Units
determined in accordance with Section 1(b)(i), assuming that the

883057v1 (US – 2/15)    

--------------------------------------------------------------------------------




Employee had remained employed through the time at which the Committee certifies
that the Company has achieved the performance goals set forth on Schedule A;
provided, that, in the case of the Employee’s Retirement or Disability, the
Employee does not breach the covenants set forth in Section 5 below and the
Employee (or in the case of the Employee’s Disability, the Employee’s legal
representative on behalf of the Employee, if applicable) executes and submits to
the Company within 10 business days following the last day of each year during
the Restricted Period (as defined in Section 5 below) a certification in the
form provided to the Employee by the Company that states that the Employee has
adhered to the provisions of Section 5 below (the “Certification”). Such
Performance Share Units shall be settled at such time as Performance Share Units
would be settled in accordance with Section 2. For the avoidance of doubt, in
the event that the Employee incurs a Termination of Employment during the
Performance Period due to the Employee’s Retirement or Disability and the
Employee fails to comply with the covenants set forth in Section 5 below or
fails to execute and submit the Certification, the Performance Share Units will
be forfeited. For purposes of this Agreement, “Retirement” shall mean the
Employee’s Termination of Employment after (x) the attainment of age 65, (y) the
attainment of age 55 and at least 15 years of continuous service if, on December
31, 2013, the Employee was at least age 50 and had at least 10 years of
continuous service, or (z) the attainment of age 60 and at least 15 years of
continuous service, in each case only if such Termination of Employment is
approved as a “Retirement” by (1) the Committee in the case of an Employee who
is subject to Section 16 of the Exchange Act or a “covered employee” within the
meaning of Section 162(m) of the Code, or (2) the Chief Executive Officer or
Senior Vice President, Corporate Human Resources, in the case of all other
individuals.
(iv)Employment. For purposes of this Agreement, employment with the Company
shall include employment with the Company’s Affiliates and successors. Nothing
in this Agreement or the Plan shall confer upon the Employee any right to
continue in the employ of the Company or any of its Affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Employee’s employment at any time.
2.
Settlement of Units.

Subject to Section 9 (pertaining to the withholding of taxes), and except as
otherwise provided in Section 6, as soon as practicable after the date on which
the Performance Period expires and the Committee certifies that the Company has
achieved the performance goals set forth on Schedule A, and in no event later
than two and a half months after the end of the Performance Period, the Company
shall deliver to the Employee or his or her personal representative, in
book-position or certificate form, one Share that does not bear any restrictive
legend making reference to this Agreement for each Performance Share Unit earned
pursuant to this Agreement.
3.
Nontransferability of the Performance Share Units.

During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Performance Share
Units and Shares covered by the Performance Share Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise; provided, however, that nothing in this
Section 3 shall prevent transfers by will or by the applicable laws of descent
and distribution. Any purported or attempted transfer of such Performance Share
Units or Shares in contravention of this Section 3 shall be null and void.
4.
Rights as a Stockholder.

During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Employee shall not be
entitled to any rights of a stockholder with respect to the Performance Share
Units (including, without limitation, any voting rights); provided that with
respect to any dividends paid on Shares underlying the Performance Share Units,
such dividends will be reinvested into additional Performance Share Units,
which, as applicable, shall vest and be settled at such time as, and in the same
ratio and only to the extent that the underlying Performance Share Units vest
and are settled.

883057v1 (US – 2/15)    2

--------------------------------------------------------------------------------




5.
Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement.

(a)    The Employee acknowledges that in the event of the Employee’s Termination
of Employment during the Performance Period due to the Employee’s Retirement or
Disability (in such event, the Employee is referred to in this Section 5 as a
“Restricted Employee”), the Restricted Employee shall have the opportunity to
earn the Performance Share Units in accordance with Section 1(c)(iii) above, and
that, in consideration of such opportunity and the grant of the Performance
Share Units, the Employee hereby covenants and agrees to comply with the
following:
(i)    The Restricted Employee will use confidential information gained during
employment with the Company or any Affiliate for the benefit of the Company only
and, without the prior written consent of the Company, shall not, at any time
during the period extending from the date of the Restricted Employee’s
Termination of Employment until the expiration of the Performance Period (the
“Restricted Period”) or thereafter, directly or indirectly, divulge, reveal or
communicate any confidential information to any person, firm, corporation or
entity whatsoever, or use any confidential information for the Restricted
Employee’s own benefit or for the benefit of others, other than as required by
law or legal process. For purposes of the foregoing, confidential information
shall not include information that becomes generally available to the public,
other than as a result of disclosure by the Restricted Employee.
(ii)    The Restricted Employee shall not, at any time during the Restricted
Period, without the prior written consent of the Company, directly or
indirectly, own, manage, operate, join, control, or participate in the
ownership, management, operation or control of, or be employed by or connected
in any manner with, any Competing Business, whether for compensation or
otherwise. Notwithstanding the preceding sentence, the Restricted Employee shall
not be prohibited from owning less than 1% of any publicly traded corporation,
whether or not such corporation is deemed to be a Competing Business. For the
purposes of this Agreement, a “Competing Business” shall be any business which
is a significant competitor of the Company or any of its Affiliates, unless the
Restricted Employee’s primary duties and responsibilities with respect to such
business are not related to the management, operation or provision of disability
insurance or complementary insurance products and services (including group,
individual and voluntary benefits, life insurance and related products and
services) in any country where the Company or any of its Affiliates is
conducting business.
(iii)    The Restricted Employee shall not, at any time during the Restricted
Period, directly or indirectly, either for the Restricted Employee’s own benefit
or purpose or for the benefit or purpose of any other person, solicit, assist,
or induce any Covered Employees to terminate their relationships with the
Company or its Affiliates, or employ, or offer to employ, call on, or actively
interfere with the Company’s or any Affiliate’s relationship with any Covered
Employee, provided that this paragraph shall not prohibit general solicitations
in the form of classified advertisements or the like in newspapers, on the
internet, or in other media. For purposes of this Agreement, “Covered Employee”
means an employee, representative, officer or broker of the Company or any
Affiliate.
(iv)    The Restricted Employee shall not, at any time during the Restricted
Period, directly or indirectly, make any statement, oral or written, public or
in private, which is reasonably foreseeable as harming the Company’s or any
Affiliate’s business interests or impacts negatively on the Company’s or any
Affiliate’s business reputation or reputation in the community. Nothing in this
paragraph will be construed to prevent the Restricted Employee from
communicating with or responding to a request for information from a federal,
state, administrative agency or court.
(b)    Any termination of the Employee’s employment or the termination or
expiration of this Agreement shall have no effect on the continuing operation of
this Section 5.
(c)    The terms and provisions of this Section 5 are intended to be separate
and divisible provisions and if, for any reason, any one or more of them is held
to be invalid or unenforceable, neither the validity nor the enforceability of
any other provision of this Agreement shall thereby be affected. The parties
hereto acknowledge that the potential restrictions on the Employee’s future
employment imposed by this Section 5 are reasonable in both duration and
geographic scope and in all other respects. If for any

883057v1 (US – 2/15)    3

--------------------------------------------------------------------------------




reason any court of competent jurisdiction shall find any provisions of this
Section 5 unreasonable in duration or geographic scope or otherwise, the
Employee and the Company agree that the restrictions and prohibitions contained
herein shall be effective to the fullest extent allowed under applicable law in
such jurisdiction.
(d)    The Employee acknowledges and agrees that any breach or threatened breach
of the provisions of Section 5(a) will result in substantial, continuing and
irreparable injury to the Company and/or its Affiliates. Therefore, in addition
to any other remedy that may be available to the Company and/or its Affiliates,
the Company and/or its Affiliates shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of such provisions,
and to specific performance of each of the terms thereof in addition to any
other legal or equitable remedies that the Company or any Affiliate may have.
Without limiting the foregoing, if the Restricted Employee violates any
provision of Section 5(a) or has knowledge of conduct that results in a
violation of Section 5(a), then all of the Restricted Employee’s outstanding
Performance Share Units hereunder shall immediately be forfeited.
6.
Adjustment; Change in Control.

In the event of certain transactions during the Performance Period, the
Performance Share Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary, subject to Section 3(d)
of the Plan or any applicable successor provision under the Plan, upon the
occurrence of a Change in Control the Performance Share Units shall (i) be
deemed earned in the number of Performance Share Units originally granted as
provided in Section 1(a), without regard to performance(including additional
Performance Share Units acquired upon reinvestment of dividends in accordance
with Section 4), (ii) shall remain outstanding and shall vest and be subject to
restriction until the end of the Performance Period in accordance with Section
1(b)(ii), and (iii) subject to this Section 6, shall be settled by the Company
as provided in Section 2. For purposes of this Agreement, Performance Share
Units that are deemed earned upon, and remain outstanding following a Change in
Control pursuant to this Section 6, shall be referred to as “Assumed PSUs”.
Notwithstanding anything in Section 1 to the contrary, (A) upon a Termination of
Employment of the Employee occurring upon or during the two years immediately
following the date of a Change in Control (but prior to the settlement of the
Employee’s Assumed PSUs) by reason of death, Disability or Retirement, by the
Company without Cause, or by the Employee for Good Reason, then such Assumed
PSUs shall become free of all restrictions and fully vested and shall be settled
as soon as practicable following the date of Termination of Employment (but not
later than 30 days thereafter); provided, however, in each case, that that any
Assumed PSUs that constitute “nonqualified deferred compensation” as defined
under Section 409A of the Code shall, to the extent necessary to avoid the
imposition of penalty taxes under Section 409A of the Code, only be so settled
if the Change in Control constitutes a “change in control event” within the
meaning of Section 409A of the Code and shall otherwise only be settled on the
earliest date permissible under Section 409A of the Code; (B) upon a Termination
of Employment of the Employee occurring more than two years following the date
of a Change in Control (but prior to the settlement of the Employee’s Assumed
PSUs) by reason of death, Disability or Retirement, then such Assumed PSUs shall
become free of all restrictions and fully vested and shall be settled in
accordance with Section 2 hereof; and (C) upon a Termination of Employment of
the Employee occurring more than two years following the date of a Change in
Control (but prior to the settlement of the Employee’s Assumed PSUs) by the
Company without Cause or by the Employee for Good Reason, then a portion of such
Employee’s Assumed PSUs, equal to the full value of the Assumed PSUs multiplied
by a fraction, the numerator of which is the number of full and partial months
that have lapsed from the first day of the Performance Period until the date of
the Termination of Employment and the denominator of which is the total number
of months in the Performance Period, shall become free of all restrictions and
be vested and shall be settled in accordance with Section 2 hereof (for the
avoidance of doubt, if an Employee who is eligible for Retirement incurs a
Termination of Employment by the Company without Cause or by the Employee for
Good Reason, the vesting of such Employee’s Assumed PSUs shall be governed by

883057v1 (US – 2/15)    4

--------------------------------------------------------------------------------




subsection (B) hereof). Nothing in this Section 6 shall preclude the Company
from settling, upon a Change in Control, any Performance Share Units, to the
extent effectuated in accordance with Treasury Reg. § 1.409A-3(j)(ix)).
7.
Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in
connection with the Performance Share Units, together with any and all other
fees and expenses necessarily incurred by the Company in connection therewith.
8.
Other Restrictions.

(a)    The Performance Share Units shall be subject to the requirement that, if
at any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Performance Share Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
(b)    If the Employee is an insider as described under the Company’s Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel of the Company prior to purchasing or selling any of the
Company’s securities, including any shares issued upon vesting of the
Performance Share Units, and may be prohibited from selling such securities
other than during an open trading window. The Employee further acknowledges
that, in its discretion, the Company may prohibit the Employee from selling such
securities even during an open trading window if the Company has concerns over
the potential for insider trading.
9.
Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income,
employment or other tax purposes with respect to any Performance Share Units,
the Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, the minimum federal, state, local and foreign
taxes that are required by applicable laws and regulations to be withheld with
respect to such amount. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Employee with this Section 9, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Employee, including deducting such
amount from the delivery of shares upon settlement of the Performance Share
Units that gives rise to the withholding requirement.
10.
Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Employee:
At the most recent address
on file at the Company
If to the Company:
Unum Group
1 Fountain Square


883057v1 (US – 2/15)    5

--------------------------------------------------------------------------------




Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.
11.
Effect of Agreement.

This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
12.
Laws Applicable to Construction; Consent to Jurisdiction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Performance Share Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.
13.
Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
14.
Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Employee hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Employee and the Company each acknowledge that this Agreement (together with the
Plan) constitutes the entire agreement and supersedes all other agreements and
understandings, both written and oral, between the parties or either of them,
with respect to the subject matter hereof.
15.
Amendment.

The Company may modify, amend or waive the terms of the Performance Share Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
16.
Section 409A.

It is the intention of the Company that the Performance Share Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under Section
409A of the Code, or (b) comply in all respects with the requirements of Section
409A of the Code and the regulations promulgated thereunder, such that no
delivery of or failure to deliver Shares pursuant to this Agreement will result
in the imposition

883057v1 (US – 2/15)    6

--------------------------------------------------------------------------------




of taxation or penalties as a consequence of the application of Section 409A of
the Code. Performance Share Units that (i) constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code and (ii) vest as a
consequence of the Employee’s termination of employment shall not be delivered
until the date that the Employee incurs a “separation from service” within the
meaning of Section 409A of the Code (or, if the Employee is a “specified
employee” within the meaning of Section 409A of the Code and the regulations
promulgated thereunder, the date that is six months following the date of such
“separation from service”). If the Company determines after the Grant Date that
an amendment to this Agreement is necessary to ensure the foregoing, it may make
such an amendment, notwithstanding Section 15 above, effective as of the Grant
Date or any later date, without the consent of the Employee.
17.
Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
18.
Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
19.
Waiver and Release.

In consideration for the granting of the Performance Share Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its Subsidiaries and Affiliates and their
respective directors, officers, shareholders, agents or employees arising out
of, in connection with or related to the Employee’s employment, except for
(1) claims under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof,
(3) claims for compensation or benefits under any compensation or benefit plan
or arrangement of the Company and its Subsidiaries and Affiliates, (4) claims
for indemnification respecting acts or omissions in connection with the
Employee’s service as a director, officer or employee of the Company or any of
its Subsidiaries and Affiliates, (5) claims for insurance coverage under
directors’ and officers’ liability insurance policies maintained by the Company
or any of its Subsidiaries or Affiliates, or (6) any right the Employee may have
to obtain contribution in the event of the entry of judgment against the Company
as a result of any act or failure to act for which both the Employee and the
Company or any of its Subsidiaries or Affiliates are jointly responsible. The
Employee waives any and all rights under the laws of any state (expressly
including but not limited to Section 1542 of the California Civil Code), which
is substantially similar in wording or effect as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.
This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee acknowledges that the Employee
(a) has been advised to consult an attorney in connection with entering into
this Agreement; (b) has 21 days to consider this waiver and release; and (c) may
revoke this waiver and release within seven days of execution upon written
notice to Legal Counsel, Employment and Labor, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.

883057v1 (US – 2/15)    7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
Date: [Acceptance Date]    EMPLOYEE: [Participant Name]

[Participant Signature]
UNUM GROUP
By:                    
[Authorized Signature]
[Name]
[Title]



883057v1 (US – 2/15)    8

--------------------------------------------------------------------------------




Schedule A
Subject to the terms and conditions of the Agreement, the Employee shall earn a
percentage of Performance Share Units based on the following two steps.
First, the number of Performance Share Units will be determined based on the
following chart:
 
Performance Metrics*
Percentage of
Performance Share Units Earned
Average Three-Year After-Tax Operating Earnings Per Share
Average Three-Year
Return on Equity
50%
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
150%
$[ ]
[ ]%

*
If Additional Adjustment Items are applied to actual performance metrics,
applicable adjustments may also be made to the targets listed in this table

Each of the performance metrics above shall be weighted equally at 50 percent.
Results that are in between the numbers appearing on the chart shall be
interpolated on a straight line basis.
Second, the final number of Performance Share Units earned will be determined by
adjusting the number of Performance Share Units derived from the chart above and
multiplying it by the TSR Factor as set forth in the chart below based on the
TSR Percentile Ranking (as defined below):
TSR Percentile Ranking
TSR Factor
75% or above
1.2
62.5%
1.1
50%
1.0
42.5%
0.9
35% or below
0.8

If the TSR Percentile Ranking is in between the numbers appearing on the chart,
the TSR Factor shall be calculated based on straight line interpolation.
“Additional Adjustment Items” shall mean any of the following to the extent not
included or assumed in the Company’s financial plans for fiscal years [Year] to
[Year+2] as of the date of this Agreement: (i) adjustments resulting from
accounting policy changes, legal or regulatory rule or law changes; (ii) the
impact of any acquisitions, divestitures or block reinsurance transactions;
(iii) adjustments to the closed block of business; (iv) the effect of any
regulatory, legal or tax settlements; (v) the effect of changes to strategic
asset allocation; (vi) debt issuance, repurchasing or retirement, or stock
repurchase or issuance; (vii) the effect of differences between actual foreign
currency exchange rates and those assumed in the financial plans; and
(viii) fees or assessments, including tax assessments, from legislation enacted
after the date hereof.
“After-Tax Operating Earnings Per Share” shall mean, with respect to a fiscal
year, the Company’s after-tax net income or loss for such fiscal year, adjusted
to exclude after-tax net realized investment gains or losses and after-tax
non-operating retirement-related gains or losses and any Additional Adjustment
Items (“After-

883057v1 (US – 2/15)    A-1

--------------------------------------------------------------------------------




Tax Operating Earnings”), divided by the weighted-average number of shares of
common stock of the Company outstanding for such fiscal year (assuming
dilution).
“Average Three-Year After-Tax Operating Earnings Per Share” shall mean the
average of the After-Tax Operating Earnings Per Share for each of the Company’s
fiscal years ending on December 31, [Year], [Year+1] and [Year+2].
“Average Three-Year Return on Equity” shall mean the average of the Return on
Equity for each of the Company’s fiscal years ending on December 31, [Year],
[Year+1] and [Year+2].
“Peer Group” shall mean the following group of peer companies: Aflac
Incorporated, Assurant, Inc., The Hartford Financial Services Group, Inc.,
Lincoln National Corporation, MetLife, Inc., Principal Financial Group, Inc.,
Prudential Financial, Inc., StanCorp Financial Group, Inc., and Torchmark
Corporation. A company shall be removed from the Peer Group if it: (i) ceases to
be a domestically domiciled publicly traded company on a national stock exchange
or market system, unless such cessation of such listing is due to a low stock
price or low trading volume; (ii) has gone private; (iii) has reincorporated in
a foreign (e.g., non-U.S.) jurisdiction, regardless of whether it is a reporting
company in that or another jurisdiction; or (iv) has been acquired by another
company (whether by another company in the Peer Group or otherwise, but not
including internal reorganizations) or has sold all or substantially all of its
assets. A company that is removed from the Peer Group before the end of the
Performance Period will be excluded from the calculation of TSR Percentile
Ranking.
“Return on Equity” shall mean, with respect to a fiscal year, the Company’s
After-Tax Operating Earnings for such fiscal year divided by the average of the
beginning and end of year stockholders’ equity for such fiscal year, adjusted to
exclude the accumulated net unrealized gain or loss on securities, the
accumulated net gain or loss on cash flow hedges and any Additional Adjustment
Items, expressed as a percentage.
“Total Shareholder Return” shall mean total shareholder return as applied to the
Company or any company in the Peer Group, determined by comparing the average of
the applicable company’s closing stock prices over the 20 trading days
immediately preceding the first day of the Performance Period with the average
of the applicable company’s closing stock prices over the last 20 trading days
of the Performance Period, including dividends and distributions made or, with
respect to which a record date has occurred, declared (assuming such dividends
or distributions are reinvested in the common stock of the Company or any
company in the Peer Group) during the Performance Period.
“TSR Percentile Ranking” shall mean the relative ranking of the Company’s Total
Shareholder Return as compared to the Total Shareholder Returns of the Peer
Group companies, expressed as a percentile ranking.

883057v1 (US – 2/15)    A-2